OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 28,1951. By order of this court dated September 20, 1965, the respondent was suspended from the practice of law for a period of two years effective November 1, 1965. By further order of this court dated October 21, 1968, the respondent was reinstated as an attorney and counselor at law.
The referee sustained that part of the petition which alleged that the respondent was guilty of neglecting a legal matter entrusted to him; misrepresentation and deceit in his dealing with his clients; a gross conflict of interest; failing to account to his clients; failing to communicate *368with his clients; and failing to co-operate with the Grievance Committee in its investigation. Other allegations were not sustained by the referee.
The petitioner has moved to confirm the report of the referee and the respondent has cross-moved to confirm in part and disaffirm in part said report.
After reviewing all of the evidence, we are in full agreement with the report of the referee. The petitioner’s motion to confirm the referee’s report is granted, and the respondent’s cross motion to confirm in part and disaffirm in part is granted and denied to the extent indicated.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Lazer, J. P., Gibbons, Weinstein, Thompson and Bracken, JJ., concur.